COWART, Judge,
concurring specially:
Bite-mark evidence, when relevant to prove identification, state of mind, the act itself or any other material fact, is admissible in evidence. Questions as to the weight to be given to such evidence, including the degree of its probative force and effect and the inferences to be drawn from it, are for the trier of fact. See Bundy v. State, 455 So.2d 330 (Fla.1984); Annot., “Admissibility of Evidence Tending to Identify Accused By His Own Bite Marks,” 77 A.L.R.3d 1122 (1977).
Autopsy photographs, if relevant, are admissible in evidence, although gruesome. Wilson v. State, 436 So.2d 908 (Fla.1983).